SEP-30-2019      05=13         IJ   S ATTORNEYS OFFICE                                             12126370033               P.02/02
              Case 1:19-cv-08694-VM Document 30 Filed 10/01/19 Page 1 of 1
                                                            U.S. Department ()f .Justice

                                                            United $'tates Attorney
                                                            Southern District ofNew York



                                                            86 Chamber. Sire,::/
                                                            N,,w Yo~k. N,m York /0007


     By fax: 212.805.6382                                   September 30, 2019
                                                                                                                .   :',
     The Honorable Victor Marrero                                             ,.
                                                                              l '. ,>l,,( · -·",ry
     United States District Judge                                                      I\   ~ , , -,


     1Jnitcd States District Court                                                 DOCl;i\n:NT
     500 Pearl Street                                                              ELECTRONICALLY FILED
     New York, New York 10007
                                                                                   DOC #:                ,-fl!).~ 1 ,
           Re:    T.ru,np v. Vance, )9 Civ. 8694 tV~D                              DATE FILt;:o:              / , / ,     11
     Dem· Judge Marrero:

           Tn accordance with the Court's order of September 25, 201 Q (E~',f No. 25), we write
     respectfully to inforro the C()urt th,Lt the United States of America will file a submission by the
     close of busit1ess on Wednesday, October 2, 2019.

           Thank you f"or your consideration.

                                                            Respectful Iy,

                                                            GEOfPREY S. BERMAN
                                                            United Stales Allomey

                                                   Ry:

                                                           Assis·       nitcd States Attorney
                                                           Tclcplionc: 212.637.2695
                                                           Fax: 212.637.2730
                                                           E-mail: jelTr:t:y .oi;:::;ti;:richer@usdoj.gov

     cc:   (by email)
           William S. Consovoy, Esq.
           Carey R. Dunne, Esq.
                                                 the Clerk of Court is directed to,enter into the public record
                                                 oftl).is action the letter above submitted to the Court by
                                                  #~ o:~t=                                    ,,. ., '              ·.ii.


                                                 SO ORDERED,

                                                IJ'--3&-Jtj'
                                                         DATE    I




                                                                                                                          TOTAL P.02
